Citation Nr: 0010606	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1976 to May 1979, 
and from June 1982 to February 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a psychiatric disability on the basis 
of new and material evidence. 

FINDINGS OF FACT

1.  By a rating action in November 1993 the RO denied the 
veteran's application to reopen his claim for service 
connection for depression on the basis of new and material 
evidence.  

2.  The veteran was notified of the RO's November 1993 
decision and entered a timely notice of disagreement with 
that determination.  In November 1994 a statement of the case 
was issued to the veteran and he was advised of the necessity 
of filing a substantive appeal to complete his appeal in a 
timely manner.  However, the veteran did not perfect his 
appeal of that denial.   

3.  The evidence received subsequent to the November 1993 
rating decision includes the opinion of a private 
psychologist that the veteran's self reported history and his 
medical records indicate he developed a depressive disorder 
during his military service, which developed into a chronic 
dysthymic disorder.  This medical opinion bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant of evidence previously of 
record, and is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The evidence in this case reflects a current psychiatric 
diagnosis of Axis I: dysthymic disorder, early onset, and 
alcohol abuse, sustained partial remission. 

5.  Service medical records reflecting treatment in a mental 
health clinic for complaints of insomnia and depression.  

6.  The veteran has testified that he first experienced 
symptoms of depressive illness during service.
 
7.  The record presents medical evidence of a nexus between 
the psychiatric disability currently diagnosed and active 
service, as reflected in the May 1997 private psychological 
evaluation.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision which denied the 
veteran's application to reopen a claim for service 
connection for a psychiatric disability on the basis of new 
and material evidence is final; however, the claim is 
reopened; new and material evidence having been presented. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was seen in 
community mental health clinic in August 1989 complaining of 
insomnia and depression.  The psychiatrist recorded that 
there was discussion of excessive alcohol intake.  When he 
was seen in May 1990 the veteran admitted to using alcohol 
primarily to control feelings of depression.  The assessment 
was patient with evidence of abnormal use of alcohol.  
Progress notes dated in October 1990 reflect that the veteran 
was status post level III treatment during June and July 
1990.  The assessment was alcoholism, in remission.  The 
report of his January 1991 medical examination for separation 
reflects a history of alcohol rehabilitation.  At that time 
the veteran also indicated a history of trouble sleeping, and 
depression or excessive worry secondary to administrative 
separation related to drug abuse.  The examiner noted a 
history of ethanol abuse status post level III ARC, as well 
as a history of marijuana and cocaine abuse.  

A rating action in May 1991 denied service connection for 
depression.  The record reflects that although the veteran 
was notified of that decision by letter dated in June 1991, 
he did not initiate a timely appeal of the denial.  

In April 1993 the veteran applied to reopen the claim for 
service connection for depression on the basis of new and 
material evidence.  His application to reopen was denied by a 
rating action in November 1993 and the veteran filed a timely 
notice of disagreement with that determination in May 1994.  
Received in June 1994 was a February 1994 letter signed by 
Ann B. Schellhamer, R.N., L.C.S.W., which reflects that the 
veteran was being treated at Beach Psychiatric Services for a 
recurrent and severe major depression.  The veteran gave a 
history of being depressed for 18 years.  In November 1994 a 
statement of the case was issued to the veteran and he was 
advised of the necessity of filing a timely substantive 
appeal to complete his appeal of the November 1993 denial of 
his application to reopen.  However, the veteran did not 
perfect the appeal of that decision in a timely manner. 

Received in October 1995 was another application to reopen 
the veteran's claim accompanied by private mental health 
records reflecting treatment from November 1993 to February 
1994 with a diagnosis of major depression, recurrent, 
moderate.  Also received in conjunction with the application 
to reopen, was the report of a VA mental health intake 
evaluation reflecting a psychiatric history of first 
treatment for depression in 1988 at the Navy Weapons Station  
in Earl, New Jersey, which involved Prozac, and marriage 
counseling.  According to the reported history the veteran 
had similar treatment in 1994.  The assessment in January 
1995 was rule out dysthymic disorder, marital discord.  

Received in January 1996 were two lay statements signed by 
the veteran's spouse and his sister, indicating the changes 
they noted in his personality since service. 

Received in June 1997 was the report of a private 
psychological evaluation dated in May 1997, which reflects 
that the veteran gave a history of problems with depression 
beginning soon after he entered the Navy in 1982.  Referring 
to copies of the veteran's service medical records as well as 
post service treatment records and findings from the current 
evaluation, the examiner concluded that the veteran's self 
reported history as well as his medical records indicated 
that he developed a depressive disorder during service, which 
in turn developed into a dysthymic disorder, a chronic 
depressive condition subject to acute exacerbations with 
major depressive episodes.  The depressive disorder was 
attributed to the stresses of military life.  It was 
considered that the veteran used alcohol to "self medicate" 
his depressive condition, which unfortunately complicated and 
exacerbated it.  The diagnosis was Axis I: dysthymic 
disorder, early onset, and alcohol abuse, sustained partial 
remission.

When the veteran testified at his personal hearing in 
February 1998, he asserted that his first symptoms of 
depression occurred during service in approximately 1983 or 
1984.  He reportedly tried to relieve the symptoms with 
alcohol, although the veteran later stated that he did not 
consider himself an alcoholic.  Following service he 
reportedly continued to use alcohol in this manner and did 
not seek medical attention for depression for some time after 
separation due to financial constraints.  

New and Material Evidence Analysis

By a rating action in November 1993, the RO denied the 
veteran's application to reopen his claim for service 
connection for depression on the basis of new and material 
evidence.  The veteran received written notification of that 
action by letter in November 1993 and, as he failed to 
perfect a timely appeal therefrom, the decision became final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 
(1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999), the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In it's December 1995 decision that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for depression, the RO 
applied the standard set forth in the decision of the 
U.S. Court of Veterans Appeals in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  This test required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174. 

It is noted, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the Hodge decision, the veteran's application to 
reopen the previously denied claim for service connection for 
a psychiatric disability must be analyzed under the 
definition of new and material evidence provided at 38 C.F.R. 
§ 3.156(a) (1998), rather than the standard set forth in 
Colvin.  

The evidence associated with the claims folder subsequent to 
the November 1993 rating decision, includes the opinion of a 
private psychologist that the veteran's self reported history 
and his medical records indicate he developed depressive 
disorder during his military service, which developed into a 
chronic dysthymic disorder.  This medical opinion bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant of 
evidence previously of record, and is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, we find that the veteran's 
additional evidence constitutes new and material evidence, 
and the claim is reopened. 

Turning to the determination of well-groundedness, the 
question to be answered is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
that his claim for service connection is plausible. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The evidence in this case reflects a current psychiatric 
diagnosis of Axis I: dysthymic disorder, early onset, and 
alcohol abuse, sustained partial remission. Service medical 
records reflecting treatment in mental health clinic for 
complaints of insomnia and depression, in addition to the 
veteran's testimony that he first experienced symptoms of 
depressive illness during service, constitute competent 
evidence of disease in service for purposes of a well 
groundedness determination.  Finally, the record presents 
medical evidence of a nexus between the current disorder and 
active service, as reflected in the May 1997 private 
psychological evaluation.  Inasmuch as the veteran has 
presented competent evidence of each of the essential 
elements of a plausible claim, his claim is well-grounded 
claim and subject to further development on remand.    


ORDER

The appeal is granted to the extent that the claim for 
service connection for psychiatric disability is reopened; 
new and material evidence having been presented, and the 
claim is determined to be well-grounded.  


REMAND

Because the claim of entitlement to service connection for 
psychiatric disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA's 
obligation to assist the veteran in the development of 
evidence pertinent to his claim includes, where appropriate, 
the conduct of a thorough and contemporaneous examination, 
which takes into account the records of prior medical 
treatment. See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  At the time of the evaluation conducted in January 
1995 the VA examiner did not indicate that he had access to 
the complete medical file.  For this reason, and in view of 
the intertwining of alcohol abuse and depression which is 
reflected in the 1997 private psychological evaluation, the 
case will be remanded for further medical clarification of 
the nature and etiology of current psychiatric disability.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The veteran should be scheduled for a 
VA examination to assess the nature and 
etiology of psychiatric disability 
present.  The examiner must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All indicated 
special tests and studies should be 
conducted, and the examiner should report 
the diagnoses of all psychiatric 
disorders that are present.   The 
examiner should identify each diagnosis, 
if any, that is properly classified as a 
personality disorder and each diagnosis, 
if any, that is properly classified as a 
psychosis.   For each diagnosis, the 
examiner should state a medical opinion, 
based on the entire record, as to the 
time of onset of the earliest 
manifestations of the psychiatric 
disorder.   The manifestations of 
psychiatric disability related to active 
service, if any, should be clearly 
distinguished from the manifestations of 
alcohol abuse, if present, and from any 
other conditions unrelated to service.  
All opinions expressed must be supported 
by reference to the medical evidence.

3.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


